

117 HR 3890 IH: Physician Assistant Education Public Health Initiatives Act of 2021
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3890IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Ms. Bass introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to address physician assistant training needs, and for other purposes.1.Short titleThis Act may be cited as the Physician Assistant Education Public Health Initiatives Act of 2021.2.Expanding clinical training opportunitiesThe Public Health Service Act is amended by inserting after section 749A of such Act (42 U.S.C. 293l–1) the following:749A–1.Expanding clinical training opportunities(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to physician assistant education programs to establish or expand clinical education and training for physician assistants at underserved sites including Federally qualified health centers, critical access hospitals, and rural health clinics.(b)Allocation for rural sitesOf the amount made available to carry out this section for a fiscal year, the Secretary shall allocate 50 percent of such amount for clinical education and training at underserved sites that are located in rural areas.(c)PriorityIn awarding grants under this section, the Secretary shall give priority to physician assistant education programs proposing to establish or expand clinical rotations for physician assistants in pediatrics, women’s health, or behavioral health.(d)Reporting to congressThe Secretary shall—(1)not later than March 1, 2024, submit an interim report to the Congress on the implementation of this section; and(2)not later than March 1, 2027, submit a final report to the Congress on such implementation.(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2022 through 2026..3.Promoting telehealth education for physician assistant studentsThe Public Health Service Act is amended by inserting after section 749A–1 of such Act, as added by section 2, the following:749A–2.Promoting telehealth education for physician assistant students(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to physician assistant education programs to develop and implement telehealth curricula for students who are enrolled at such programs.(b)Use of fundsRecipients of grants under this section shall use the grants to develop and implement curricula that improve student knowledge on telehealth delivery, including—(1)effective patient communication principles;(2)legal requirements pertaining to privacy and security;(3)social, cultural, physical, and linguistic barriers to the use of telehealth services; and(4)patient safety and criteria for care escalation during a telehealth encounter.(c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $3,000,000 for each of fiscal years 2022 through 2026..4.Research To enhance physician assistant educationThe Public Health Service Act is amended by inserting after section 749A–2 of such Act, as added by section 3, the following:749A–3.Research To enhance physician assistant education(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to eligible entities to fund research on physician assistant education enhancement and innovation.(b)Use of fundsRecipients of grants under this section shall use the grants to fund research on physician assistant education enhancement and innovation, including—(1)the use of simulation to mitigate clinical training site shortages;(2)barriers to integrating physician assistant students into the delivery of telehealth services; or(3)recruitment and retention strategies for faculty and students underrepresented in physician assistant education programs and the physician assistant profession.(c)Report requirementRecipients of grants under this section shall provide to the Secretary with respect to each year covered by the grant a report on the activities conducted using such funds, including—(1)the number of researchers supported during such year by such recipient using such funds;(2)a list of the researchers counted under paragraph (1), organized by researcher, including—(A)the research topic of each such researcher; and(B)citations to published clinical and scientific research by each such researcher that is attributable to support under this section;(3)an evaluation of the benefits of grants under this section; and(4)any other information the Secretary may request.(d)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an organization that has demonstrated expertise in physician assistant education and is—(A)a nonprofit organization; or(B)an institution of higher education.(2)Physician assistant educationThe term physician assistant education means selecting, educating, and graduating students in accredited graduate physician assistant education programs.(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $2,000,000 for each of fiscal years 2022 through 2026..